Case 2:19-cv-00395-JRG Document 70 Filed 06/10/20 Page 1 of 18 PageID #: 1058



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     MARSHALL DIVISION

LUMINATI NETWORKS LTD.,                                     §
                                                            §
                  Plaintiff,                                §
                                                            §
v.                                                          §    CIVIL ACTION NO. 2:19-CV-00395-JRG
                                                            §
TESO LT, UAB, METACLUSTER LT,                               §
UAB, OXYSALES, UAB,                                         §
                                                            §
                  Defendants.                               §

                                            PROTECTIVE ORDER
           WHEREAS, Plaintiff Luminati Networks Ltd. (“Luminati”) and Defendants Teso LT,

    UAB, Oxysales, UAB, and Metacluster LT, UAB, hereafter referred to as “the Parties,” 1

    believe that certain information that is or will be encompassed by discovery demands by the

    Parties involves the production or disclosure of trade secrets, confidential business

    information, or other proprietary information;

           WHEREAS, the Parties seek a protective order limiting disclosure thereof in accordance

    with Federal Rule of Civil Procedure 26(c):

           THEREFORE, it is hereby stipulated among the Parties and ORDERED that:

    1.     Each Party may designate as confidential for protection under this Order, in whole or in

           part, any document, information or material that constitutes or includes, in whole or in

           part, confidential or proprietary information or trade secrets of the Party or a third party

           (“Third Party”) to whom the Party reasonably believes it owes an obligation of

           confidentiality with respect to such document, information or material (“Protected

           Material”). Protected Material obtained by any Party pursuant to discovery in this

1
 “The Parties” will include additional parties that have not yet appeared in this litigation to the extent they are
served following the date of this Protective Order’s entry.



                                                            1
Case 2:19-cv-00395-JRG Document 70 Filed 06/10/20 Page 2 of 18 PageID #: 1059



       litigation may be used only for the purposes of: (1) this litigation (this “Action”); and

       (2) any proceeding before the United States Patent and Trademark Office (“USPTO”)

       or Patent Trial and Appeal Board (“PTAB”) of a patent asserted in this Action that was

       requested by a defendant in this Action or names a defendant in this Action as a

       petitioner or real-party-in-interest (“Related Proceeding”) to the extent authorized by

       the PTAB and subject to Paragraphs 8 and 12, below.

 2.    Protected Material shall be designated by the Party producing it by affixing a legend or

       stamp on such document, information or material as follows: “CONFIDENTIAL.” The

       word “CONFIDENTIAL” shall be placed clearly on each page of the Protected Material

       (except deposition and hearing transcripts) for which such protection is sought. For

       deposition and hearing transcripts, the word “CONFIDENTIAL” shall be placed on the

       cover page of the transcript (if not already present on the cover page of the transcript

       when received from the court reporter) by each attorney receiving a copy of the

       transcript after that attorney receives notice of the designation of some or all of that

       transcript as “CONFIDENTIAL.”

 3.    Any document produced under Patent Rules 2-2, 3-2, and/or 3-4, or the Court’s Docket

       Control Order or Discovery Order, before issuance of this Order with the designation

       “Confidential,” “Confidential - Outside Attorneys’ Eyes Only,” “Restricted-Attorneys’

       Eyes Only,” or “Confidential – Outside Counsel Only” shall receive the same

       treatment as if designated “RESTRICTED - ATTORNEYS’ EYES ONLY” under this

       Order, unless and until such document is redesignated to have a different classification

       under this Order.

 4.    With respect to documents, information or material designated “CONFIDENTIAL,”




                                               2
Case 2:19-cv-00395-JRG Document 70 Filed 06/10/20 Page 3 of 18 PageID #: 1060



         “RESTRICTED           -    ATTORNEYS’            EYES       ONLY,”       or     “RESTRICTED

         CONFIDENTIAL SOURCE CODE” (collectively, “DESIGNATED MATERIAL”), 2

         subject to the provisions herein and unless otherwise stated, this Order governs,

         without limitation: (a) all documents, electronically stored information, and/or things as

         defined by the Federal Rules of Civil Procedure; (b) all pretrial, hearing or deposition

         testimony, or documents marked as exhibits or for identification in depositions and

         hearings; (c) pretrial pleadings, exhibits to pleadings and other court filings; (d)

         affidavits or declarations; and (e) stipulations. All copies, reproductions, extracts,

         digests and complete or partial summaries prepared from any DESIGNATED

         MATERIALS shall also be considered DESIGNATED MATERIAL and treated as

         such under this Order.

    5.   A designation of Protected Material (i.e., “CONFIDENTIAL,” “RESTRICTED

         ATTORNEYS’ EYES ONLY,” or “RESTRICTED CONFIDENTIAL SOURCE

         CODE”) may be made at any time. Inadvertent or unintentional production of

         documents, information or material that has not been designated as DESIGNATED

         MATERIAL shall not be deemed a waiver in whole or in part of a claim for confidential

         treatment. Any party that inadvertently or unintentionally produces Protected Material

         without designating it as DESIGNATED MATERIAL may request destruction of that

         Protected Material by notifying the recipient(s), as soon as reasonably possible after the

         producing Party becomes aware of the inadvertent or unintentional disclosure, and

         providing replacement Protected Material that is properly designated. The recipient(s)

         shall then destroy all copies of the inadvertently or unintentionally produced Protected

2
 The term DESIGNATED MATERIAL is used throughout this Protective Order to refer to the class of materials
designated as “CONFIDENTIAL,” “RESTRICTED - ATTORNEYS’ EYES ONLY,” or “RESTRICTED
CONFIDENTIAL SOURCE CODE,” both individually and collectively.



                                                     3
Case 2:19-cv-00395-JRG Document 70 Filed 06/10/20 Page 4 of 18 PageID #: 1061



       Materials and any documents, information or material derived from or based thereon.

       Notwithstanding the above, the following information is not Protected Material: (a)

       any information that is or, after its disclosure to a receiving Party, becomes part of the

       public domain as a result of publication not involving a violation of this Order or other

       obligation to maintain the confidentiality of such information; (b) any information that

       the receiving Party can show was already publicly known prior to the disclosure; and

       (c) any information that the receiving Party can show by written records was received

       by it from a source who obtained the information lawfully and under no obligation of

       confidentiality to the producing Party.

 6.    “CONFIDENTIAL” documents, information and material may be disclosed only to the

       following persons, except upon receipt of the prior written consent of the designating

       Party, upon order of the Court, or as set forth in Paragraph 15 herein:


       (a)    outside counsel of record in the Action or Related Proceedings for the Parties;


       (b)    employees of such counsel assigned to and reasonably necessary to assist such
              counsel in the litigation of this Action or Related Proceedings;

       (c)    inhouse counsel for the Parties who either have responsibility for making
              decisions dealing directly with the litigation of this Action or Related
              Proceedings, or who are assisting outside counsel in the litigation of this Action
              or Related Proceedings;

       (d)    up to and including three (3) designated representatives of each of the Parties to
              the extent reasonably necessary for the litigation of this Action or Related
              Proceedings, except that either party may in good faith request the other
              party’s consent to designate one or more additional representatives, the other
              party shall not unreasonably withhold such consent, and the requesting party
              may seek leave of Court to designate such additional representative(s) if the
              requesting party believes the other party has unreasonably withheld such
              consent;

       (e)    outside consultants or experts (i.e., not existing employees or affiliates of a Party
              or an affiliate of a Party) retained for the purpose of this litigation or Related



                                                 4
Case 2:19-cv-00395-JRG Document 70 Filed 06/10/20 Page 5 of 18 PageID #: 1062



              Proceedings, provided that: (1) such consultants or experts are not presently
              employed by the Parties hereto for purposes other than litigation and related
              proceedings including this Action or Related Proceedings; (2) before access is
              given, the consultant or expert has completed the Undertaking attached as
              Exhibit A hereto and the same is served upon the producing Party with a current
              curriculum vitae of the consultant or expert at least ten (10) days before access to
              the Protected Material is to be given to that expert or consultant to allow the
              producing Party time to object to and notify the receiving Party in writing that it
              objects to disclosure of Protected Material to the consultant or expert. The
              Parties agree to promptly confer and use good faith to resolve any such
              objection. If the Parties are unable to resolve any objection, the objecting Party
              may file a motion with the Court within fifteen (15) days of the notice, or
              within such other time as the Parties may agree, seeking a protective order with
              respect to the proposed disclosure. The objecting Party shall have the burden of
              proving the need for a protective order. No disclosure shall occur until all such
              objections are resolved by agreement or Court order or, in the case of a Related
              Proceeding, order issued in that proceeding;

       (f)    independent litigation support services, including persons working for or as
              court reporters, graphics or design services, jury or trial consulting services,
              and photocopy, document imaging, and database services retained by counsel
              and reasonably necessary to assist counsel with the litigation of this Action;

       (g)    the Court and its personnel, as well as any Court ordered mediator or mediator
              jointly agreed to by the Parties;

       (h)    the USPTO and its personnel in any Related Proceedings before the USPTO; and

       (i)    the PTAB and its personnel in any Related Proceedings(s) before the PTAB.

 7.    A Party shall designate documents, information or material as “CONFIDENTIAL”

       only upon a good faith belief that the documents, information or material contains

       confidential or proprietary information or trade secrets of the Party or a Third Party to

       whom the Party reasonably believes it owes an obligation of confidentiality with respect

       to such documents, information or material.

 8.    Documents, information or material produced pursuant to any discovery request in this

       Action, including but not limited to Protected Material designated as DESIGNATED

       MATERIAL, shall be used by the Parties only in the litigation of this Action or in a

       Related Proceeding to the extent authorized by the PTAB, and shall not be used for any



                                               5
Case 2:19-cv-00395-JRG Document 70 Filed 06/10/20 Page 6 of 18 PageID #: 1063



       other purpose; provided, however, that in no event shall the patent owner whose

       patent(s) is challenged in a Related Proceeding use a designating Party’s Protected

       Material or DESIGNATED MATERIAL for the purpose of drafting or amending

       claims. Any person or entity who obtains access to DESIGNATED MATERIAL or the

       contents thereof pursuant to this Order shall not make any copies, duplicates, extracts,

       summaries or descriptions of such DESIGNATED MATERIAL or any portion thereof

       except as may be reasonably necessary in the litigation of this Action or in a Related

       Proceeding to the extent authorized by the PTAB. Any such copies, duplicates,

       extracts, summaries or descriptions shall be classified DESIGNATED MATERIALS

       and subject to all of the terms and conditions of this Order.

 9.    To the extent a producing Party believes that certain Protected Material qualifying to

       be designated CONFIDENTIAL is so sensitive that its dissemination deserves even

       further limitation, the producing Party may designate such Protected Material

       “RESTRICTED - ATTORNEYS’ EYES ONLY,” or to the extent such Protected

       Material includes computer source code and/or live data (that is, data as it exists

       residing in a database or databases) (“Source Code Material”), the producing Party

       may designate such Protected Material as “RESTRICTED CONFIDENTIAL

       SOURCE CODE.”

 10.   For Protected Material designated RESTRICTED - ATTORNEYS’ EYES ONLY,

       access to, and disclosure of, such Protected Material shall be limited to individuals

       listed in paragraphs 6(a-b) and (e-i).

 11.   For Protected Material designated RESTRICTED CONFIDENTIAL SOURCE CODE,

       the following additional restrictions apply:




                                                6
Case 2:19-cv-00395-JRG Document 70 Filed 06/10/20 Page 7 of 18 PageID #: 1064



        (a)     Access to a Party’s Source Code Material shall be provided only on “stand-
                alone” computer(s) (that is, the computer may not be linked to any network,
                including a local area network (“LAN”), an intranet or the Internet). The stand-
                alone computer(s) may be connected to (i) a printer, or (ii) a device capable of
                temporarily storing electronic copies solely for the limited purposes permitted
                pursuant to paragraphs 11 (h and k) below. Additionally, except as provided in
                paragraph 11(k) below, the stand-alone computer(s) may only be located at the
                offices of the producing Party’s outside counsel or another location mutually
                agreeable to the Parties.

        (b)     The receiving Party shall provide to the producing Party a list of commercially
                available software tools that may reasonably aid in the receiving Party’s
                inspection of the Source Code Material. Upon any such reasonable request, the
                producing party shall install the software tools on the stand-alone computer prior
                to the receiving Party accessing the Source Code Material. The receiving Party
                shall keep a paper log indicating the names of any individuals inspecting the
                Source Code Material and dates and times of inspection, and the names of any
                individuals to whom paper copies of portions of Source Code Material are
                provided. The receiving Party shall make reasonable efforts to restrict its
                requests for such access to the stand-alone computer(s) to normal business hours,
                which for purposes of this paragraph shall be 8:00 a.m. through 6:00 p.m.
                However, upon reasonable notice from the receiving party, the producing Party
                shall make reasonable efforts to accommodate the receiving Party’s request for
                access to the stand-alone computer(s) outside of normal business hours. The
                Parties agree to cooperate in good faith such that maintaining the producing
                Party’s Source Code Material at the offices of its outside counsel shall not
                unreasonably hinder the receiving Party’s ability to efficiently and effectively
                conduct the prosecution or defense of this Action;

        (c)     The producing Party shall provide the receiving Party with information
                explaining how to start, log on to, and operate the stand-alone computer(s) for
                access only by stand-alone computer(s) in order to access the produced Source
                Code Material on the stand-alone computer(s).

        (d)     The producing Party will produce Source Code Material in computer
                searchable format on the stand-alone computer(s) for access only by stand-
                alone computer(s) as described above.

        (e)     Access to Protected Material designated RESTRICTED CONFIDENTIAL -
                SOURCE CODE shall be limited to outside counsel and up to three (3)
                outside consultants or experts 3 (i.e., not existing employees or affiliates of a
                Party or an affiliate of a Party) retained for the purpose of this litigation and

 3
  For the purposes of this paragraph, an outside consultant or expert is defined to include the
 outside consultant’s or expert’s direct reports and other support personnel, such that the
 disclosure to a consultant or expert who employs others within his or her firm to help in his or
 her analysis shall count as a disclosure to a single consultant or expert.


                                                7
Case 2:19-cv-00395-JRG Document 70 Filed 06/10/20 Page 8 of 18 PageID #: 1065



             approved to access such Protected Materials pursuant to paragraph 6(e) above.
             Each person authorized to access RESTRICTED CONFIDENTIAL - SOURCE
             CODE may use a laptop computer for the sole purpose of typing notes related
             to source code review; provided, however, that said laptop may not be used for
             picture taking or video recording, and provided further that, outside of the
             inspection, such notes are securely stored on the laptop by the receiving Party
             in a manner consistent with the provisions of this Order. During review of
             RESTRICTED CONFIDENTIAL SOURCE CODE, the receiving Party shall
             be entitled to take notes relating to the RESTRICTED CONFIDENTIAL
             SOURCE CODE. If any individual inspecting the producing Party’s source
             code seeks to take notes on hardcopy paper, all such notes will be taken on
             bound (spiral or other type of permanently bound) notebooks. No other
             electronic devices shall be permitted in the secure room, including but not
             limited to laptops, tablets, flash drives or other portable storage, smartphones,
             telephones, cameras, voice or video recorders, or stenography machines. Nor
             shall any non-electronic devices capable of similar functionality be permitted
             in the secure room. No copies of all or any portion of the RESTRICTED
             CONFIDENTIAL SOURCE CODE may leave the room in which the
             RESTRICTED CONFIDENTIAL SOURCE CODE is inspected except as
             otherwise provided in paragraphs 11 (h, j, and k). Further, no other written or
             electronic record of the RESTRICTED CONFIDENTIAL SOURCE CODE is
             permitted except as otherwise provided in paragraphs 11 (h, j, and k). A
             receiving Party may include excerpts of Source Code Material in a pleading,
             exhibit, expert report, discovery document, deposition transcript, other Court
             document, provided that the source code documents (“Source Code
             Documents”) are appropriately marked under this Order, restricted to those
             who are entitled to have access to them as specified herein, and, if filed with
             the Court, filed under seal in accordance with the Court’s rules, procedures and
             orders.

       (f)   To the extent portions of Source Code Material are quoted in a Source Code
             Document, either (1) the entire Source Code Document will be stamped and
             treated as RESTRICTED CONFIDENTIAL SOURCE CODE or (2) those
             pages containing quoted Source Code Material will be separately stamped and
             treated as RESTRICTED CONFIDENTIAL SOURCE CODE.

       (g)   Except as set forth in paragraph 11(k) below, no electronic copies of Source
             Code Material shall be made without prior written consent of the producing
             Party, except as necessary to create documents which, pursuant to the Court’s
             rules, procedures and order, must be filed or served electronically.

       (h)   The receiving Party shall be permitted to make a reasonable number of
             printouts and photocopies of Source Code Material, all of which shall be
             designated and clearly labeled “RESTRICTED CONFIDENTIAL SOURCE
             CODE,” and the receiving Party shall maintain a log of all such files that are
             printed or photocopied. The receiving Party shall not print any continuous block



                                             8
Case 2:19-cv-00395-JRG Document 70 Filed 06/10/20 Page 9 of 18 PageID #: 1066



              of source code that results in more than 20 pages, or an aggregate total of 600
              pages. Any printed portion that consists of more than 20 pages of a continuous
              block of source code, or an aggregate total of more than the greater of 600
              pages, shall be rebuttably presumed to be excessive. The receiving Party may
              seek to print code over the above limits by agreement reached through a good
              faith meet and confer process. If no agreement can be reached through the
              meet and confer process, the receiving Party may seek relief from the Court,
              with the burden on the receiving Party to demonstrate the need for such
              additional printed copies. The excerpts to be printed shall be printed in no
              smaller than twelve (12) point font. For each printout, the receiving Party shall
              print an additional copy to be provided to the producing Party.

       (i)    Should such printouts or photocopies be transferred back to electronic media,
              such media shall be labeled “RESTRICTED CONFIDENTIAL SOURCE
              CODE” and shall continue to be treated as such.

       (j)    If the receiving Party’s outside counsel, consultants, or experts obtain printouts
              or photocopies of Source Code Material, the receiving Party shall ensure that
              such outside counsel, consultants, or experts keep the printouts or photocopies
              in a secured locked area in the offices of such outside counsel, consultants, or
              expert. The receiving Party may also temporarily keep the printouts or
              photocopies at: (i) the Court for any proceedings(s) relating to the Source Code
              Material, for the dates associated with the proceeding(s); (ii) the sites where
              any deposition(s) relating to the Source Code Material are taken, for the dates
              associated with the deposition(s); and (iii) any intermediate location reasonably
              necessary to transport the printouts or photocopies (e.g., a hotel prior to a
              Court proceeding or deposition).

       (k)    A producing Party’s Source Code Material may only be transported by the
              receiving Party at the direction of a person authorized under paragraph 11(e)
              above to another person authorized under paragraph 11(e) above, on paper or
              removable electronic media (e.g., a DVD, CD-ROM, or flash memory “stick”)
              via hand carry, Federal Express or other similarly reliable courier. Source Code
              Material may not be transported or transmitted electronically over a network of
              any kind, including a LAN, an intranet, or the Internet except as provided
              herein. Source Code Material may only be transported electronically for the
              purpose of Court proceeding(s) or deposition(s) as set forth in paragraph 11(j)
              above and is at all times subject to the transport restrictions set forth herein.
              But, for those purposes only, the Source Code Materials may be loaded onto a
              stand-alone computer.

 12.   Any attorney representing a Party, whether in-house or outside counsel, and any person

       associated with a Party and permitted to receive the other Party’s Protected Material that

       is designated RESTRICTED - ATTORNEYS’ EYES ONLY and/or RESTRICTED



                                               9
Case 2:19-cv-00395-JRG Document 70 Filed 06/10/20 Page 10 of 18 PageID #: 1067



       CONFIDENTIAL          SOURCE        CODE       (collectively   “HIGHLY        SENSITIVE

       MATERIAL”), who obtains, receives, has access to, or otherwise learns, in whole or in

       part, the other Party’s HIGHLY SENSITIVE MATERIAL under this Order shall not

       prepare, prosecute, supervise, or assist in the preparation or prosecution of any patent

       application pertaining to the field of the invention of the patents-in-suit on behalf of the

       receiving Party or its acquirer, successor, predecessor, or other affiliate during the

       pendency of this Action and for one year after its conclusion, including any appeals. To

       ensure compliance with the purpose of this provision, each Party shall create an

       “Ethical Wall” between those persons with access to HIGHLY SENSITIVE

       MATERIAL and any individuals who, on behalf of the Party or its acquirer, successor,

       predecessor, or other affiliate, prepare, prosecute, supervise or assist in the preparation

       or prosecution of any patent application pertaining to the field of invention of the patent-

       in-suit. This paragraph will not restrict party attorneys with access to HIGHLY

       SENSITIVE MATERIAL from participating in any Related Proceeding.

 13.   Nothing in this Order shall require production of documents, information or other

       material that a Party contends is protected from disclosure by the attorney-client

       privilege, the work product doctrine, or other privilege, doctrine, or immunity. If

       documents, information or other material subject to a claim of attorney-client privilege,

       work product doctrine, or other privilege, doctrine, or immunity is inadvertently or

       unintentionally produced, such production shall in no way prejudice or otherwise

       constitute a waiver of, or estoppel as to, any such privilege, doctrine, or immunity. Any

       Party that inadvertently or unintentionally produces documents, information or other

       material it reasonably believes are protected under the attorney-client privilege, work




                                               10
Case 2:19-cv-00395-JRG Document 70 Filed 06/10/20 Page 11 of 18 PageID #: 1068



       product doctrine, or other privilege, doctrine, or immunity may obtain the return or

       destruction of such documents, information or other material by promptly notifying

       the recipient(s) and providing a privilege log for the inadvertently or unintentionally

       produced documents, information or other material. The recipient(s) shall gather and

       return all copies of such documents, information or other material to the producing

       Party, except for any copies that cannot be returned or pages containing privileged or

       otherwise protected markings by the recipient(s), which copies or pages shall instead

       be destroyed and certified as such to the producing Party.

 14.   There shall be no disclosure of any DESIGNATED MATERIAL by any person

       authorized to have access thereto to any person who is not authorized for such access

       under this Order. The Parties are hereby ORDERED to safeguard all such documents,

       information and material to protect against disclosure to any unauthorized persons or

       entities.

 15.   Nothing contained herein shall be construed to prejudice any Party’s right to use any

       DESIGNATED MATERIAL in taking testimony at any deposition or hearing provided

       that the DESIGNATED MATERIAL is only disclosed to a person(s) who is: (i) eligible

       to have access to the DESIGNATED MATERIAL by virtue of his or her employment

       with the designating party, (ii) identified in the DESIGNATED MATERIAL as an

       author, addressee, or copy recipient of such information, (iii) although not identified as

       an author, addressee, or copy recipient of such DESIGNATED MATERIAL, has, in

       the ordinary course of business, seen such DESIGNATED MATERIAL, (iv) a current

       or former officer, director or employee of the producing Party or a current or former

       officer, director or employee of a company affiliated with the producing Party; (v)



                                               11
Case 2:19-cv-00395-JRG Document 70 Filed 06/10/20 Page 12 of 18 PageID #: 1069



       counsel for a Party, including outside counsel and in-house counsel (subject to

       Paragraph 10 of this Order); (vi) an independent contractor, consultant, and/or expert

       retained for the purpose of this litigation; (vii) court reporters and videographers; (viii)

       the Court; or (ix) other persons entitled hereunder to access to DESIGNATED

       MATERIAL. DESIGNATED MATERIAL shall not be disclosed to any other persons

       unless prior authorization is obtained from counsel representing the producing Party or

       from the Court.

 16.   The Parties may, at the deposition or hearing or within thirty (30) days after receipt of

       a deposition or hearing transcript, designate the deposition or hearing transcript or any

       portion thereof as “CONFIDENTIAL,” “RESTRICTED - ATTORNEY’ EYES

       ONLY,” or “RESTRICTED CONFIDENTIAL SOURCE CODE” pursuant to this

       Order. Access to the deposition or hearing transcript so designated shall be limited in

       accordance with the terms of this Order. Until expiration of the 30-day period, the

       entire deposition or hearing transcript shall be treated as “CONFIDENTIAL.”

 17.   Any DESIGNATED MATERIAL that is filed with the Court shall be filed under seal

       and shall remain under seal until further order of the Court. The filing party shall be

       responsible for informing the Clerk of the Court that the filing should be sealed and

       for placing the legend “FILED UNDER SEAL” next to the caption. Exhibits to a

       filing shall conform to the labeling requirements set forth in this Order. If a pretrial

       pleading filed with the Court, or an exhibit thereto, discloses or relies on confidential

       documents, information or material, such confidential portions shall be redacted to

       the extent necessary and the pleading or exhibit thereafter filed publicly with the

       Court.



                                               12
Case 2:19-cv-00395-JRG Document 70 Filed 06/10/20 Page 13 of 18 PageID #: 1070



 18.   The Order applies to pretrial discovery. Nothing in this Order shall be deemed to

       prevent the Parties from introducing any DESIGNATED MATERIAL into evidence at

       the trial of this Action, or from using any information contained in DESIGNATED

       MATERIAL at the trial of this Action, subject to any pretrial order issued by this

       Court.

 19.   A Party may request in writing to the other Party that the designation given to any

       DESIGNATED MATERIAL be modified or withdrawn. If the designating Party does

       not agree to redesignation within ten (10) days of receipt of the written request, the

       requesting Party may apply to the Court for relief. Upon any such application to the

       Court, the burden shall be on the designating Party to show why its classification is

       proper. Such application shall be treated procedurally as a motion to compel pursuant

       to Federal Rules of Civil Procedure 37, subject to the Rule’s provisions relating to

       sanctions. In making such application, the requirements of the Federal Rules of Civil

       Procedure and the Local Rules of the Court shall be met. Pending the Court’s

       determination of the application, the designation of the designating Party shall be

       maintained.

 20.   Each outside consultant or expert to whom DESIGNATED MATERIAL is disclosed

       in accordance with the terms of this Order shall be advised by counsel of the terms of

       this Order, shall be informed that he or she is subject to the terms and conditions of this

       Order, and shall sign an acknowledgment that he or she has received a copy of, has

       read, and has agreed to be bound by this Order. A copy of the acknowledgment form is

       attached as Appendix A.

 21.   To the extent that any discovery is taken of persons who are not Parties to this Action




                                               13
Case 2:19-cv-00395-JRG Document 70 Filed 06/10/20 Page 14 of 18 PageID #: 1071



       (“Third Parties”) and in the event that such Third Parties contend that the discovery

       sought involves trade secrets, confidential business information, or other proprietary

       information, then such Third Parties may agree to be bound by this Order.

 22.   To the extent that discovery or testimony is taken of Third Parties, the Third Parties

       may designate as “CONFIDENTIAL” or “RESTRICTED - ATTORNEYS’ EYES

       ONLY” any documents, information or other material, in whole or in part, produced or

       given by such Third Parties. The Third Parties shall have ten (10) days after production of

       such documents, information or other materials to make such a designation. Until that

       time period lapses or until such a designation has been made, whichever occurs sooner, all

       documents, information or other material so produced or given shall be treated as

       “CONFIDENTIAL” in accordance with this Order.

 23.   Within thirty (30) days of the later of the final termination of this Action or any

       Related Proceeding, including any appeals, all DESIGNATED MATERIAL, including

       all copies, duplicates, abstracts, indexes, summaries, descriptions, and excerpts or

       extracts thereof (excluding excerpts or extracts incorporated into any privileged

       memoranda of the Parties and materials which have been filed in this Action or

       admitted into evidence in this Action), shall at the receiving Party’s election either be

       returned to the producing Party or be destroyed. The receiving Party shall verify the

       return or destruction by affidavit or declaration furnished to the producing Party, upon

       the producing Party’s request.

 24.   The failure to designate documents, information or material in accordance with this

       Order and the failure to object to a designation at a given time shall not preclude the

       filing of a motion at a later date seeking to impose such designation or challenging the



                                               14
Case 2:19-cv-00395-JRG Document 70 Filed 06/10/20 Page 15 of 18 PageID #: 1072



       propriety thereof. The entry of this Order and/or the production of documents,

       information and material hereunder shall in no way constitute a waiver of any

       objection to the furnishing thereof, all such objections being hereby preserved.

 25.   Any Party knowing or believing that any other party is in violation of or intends to

       violate this Order and who has raised the question of violation or potential violation

       with the opposing party and been unable to resolve the matter by agreement may move

       the Court for such relief as may be appropriate in the circumstances. Pending

       disposition of the motion by the Court, the Party alleged to be in violation of or

       intending to violate this Order shall discontinue the performance of and/or shall not

       undertake the further performance of any action alleged to constitute a violation of this

       Order.

 26.   Production of DESIGNATED MATERIAL by any Party shall not be deemed a

       publication of the documents, information and material (or the contents thereof)

       produced so as to void or make voidable whatever claim the Party may have as to the

       proprietary and confidential nature of the documents, information or other material or

       its contents.

 27.   Nothing in this Order shall be construed to affect an abrogation, waiver or limitation of

       any kind on the rights of each of the Parties to assert any applicable discovery or trial

       privilege.

 28.   Each of the Parties shall also retain the right to file a motion with the Court (a) to modify

       this Order to allow disclosure of DESIGNATED MATERIAL to additional persons or

       entities if reasonably necessary to prepare and present this Action and (b) to apply for

       additional protection of DESIGNATED MATERIAL.




                                                15
Case 2:19-cv-00395-JRG Document 70 Filed 06/10/20 Page 16 of 18 PageID #: 1073




    So ORDERED and SIGNED this 10th day of June, 2020.




                                             ____________________________________
                                             RODNEY GILSTRAP
                                             UNITED STATES DISTRICT JUDGE




                                       16
Case 2:19-cv-00395-JRG Document 70 Filed 06/10/20 Page 17 of 18 PageID #: 1074



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

LUMINATI NETWORKS LTD.,                         §
                                                §
              Plaintiff,                        §
                                                §
v.                                              §       CIVIL ACTION NO. 2:19-CV-00395-JRG
                                                §
TESO LT, UAB, METACLUSTER LT,                   §
UAB, OXYSALES, UAB,                             §
                                                §
              Defendants.                       §

                             APPENDIX A
     UNDERTAKING OF EXPERTS OR CONSULTANTS REGARDING PROTECTIVE
                                ORDER
        I,                                                      , declare that:

 1.     My address is                                                                              .

        My current employer is                                                                     .

        My current occupation is                                                              .

 2.     I have received a copy of the Protective Order in this action. I have carefully read and

        understand the provisions of the Protective Order.

 3.     I will comply with all of the provisions of the Protective Order. I will hold in

        confidence, will not disclose to anyone not qualified under the Protective Order, and

        will use only for purposes of this action any information designated as

        “CONFIDENTIAL,”         “RESTRICTED         -    ATTORNEYS’       EYES    ONLY,”     or

        “RESTRICTED CONFIDENTIAL SOURCE CODE” that is disclosed to me.

 4.     Promptly upon termination of these actions, I will return all documents and things

        designated as “CONFIDENTIAL,” “RESTRICTED - ATTORNEYS’ EYES ONLY,”

        or “RESTRICTED CONFIDENTIAL SOURCE CODE” that came into my possession,


                                               1
Case 2:19-cv-00395-JRG Document 70 Filed 06/10/20 Page 18 of 18 PageID #: 1075



        and all documents and things that I have prepared relating thereto, to the outside

        counsel for the party by whom I am employed or retained, or destroy such documents

        and thing and certify the same to the outside counsel for the party by whom I am

        employed or retained.

 5.     I hereby submit to the jurisdiction of this Court for the purpose of enforcement of the

        Protective Order in this action.

        I declare under penalty of perjury that the foregoing is true and correct.

 Signature

 Date




                                                2
